TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00550-CV


                                    Lloyd London, Appellant

                                                v.

 Ada Jemison, M.D., Psychiatrist and Any Successor, and the Attorney General of Texas,
                                      Appellees




                FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
                        NOS. CV38,369 CR25,667 & CR25,668
               THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Lloyd London, acting pro se, has filed a notice of appeal from two

medication orders, MED-2054 and MED-2105, which are not in the record before this Court but

which London states were issued in Wilbarger County.          See Tex. Health & Safety Code

§ 574.106 (authorizing administration of psychoactive medication to patients who are under

court order to receive inpatient mental-health services). This Court lacks jurisdiction to review

court orders from Wilbarger County. See Tex. Gov’t Code § 22.201(d) (listing counties within

jurisdiction of Third District Court of Appeals), (h) (listing Wilbarger County as within

jurisdiction of Seventh District Court of Appeals, located in Amarillo); see also Tex. Health &

Safety Code § 574.070(a) (“An appeal from an order requiring court-ordered mental health

services, or from a renewal or modification of an order, must be filed in the court of appeals for

the county in which the order is entered.”).
               Accordingly, this Court sent a notice to appellant informing him that it appears

that we lack jurisdiction over this matter for this reason and requesting that he file a response

explaining how we may exercise jurisdiction over this appeal.            In his response, appellant

references the Milam County District Court’s order of commitment for restoration to

competency, which was signed on January 23, 2018.1 See Tex. Code Crim. Proc. art. 46B.073.

To the extent that London may also be seeking to appeal the Milam County District Court’s

initial order of commitment for restoration to competency, the district court appointed an expert

to examine London and report to the court on his competence to stand trial.               See id. art.

46B.005(a) (establishing that trial court shall order expert examination to determine defendant’s

competency to stand trial if after informal inquiry trial court determines that evidence exists to

support finding of incompetency); see also id. art. 46B.021 (allowing appointment of experts to

conduct competency examination). The trial court’s order states that the defendant appeared at

the hearing in person and was represented by counsel. Both counsel for the State and counsel for

the defendant waived trial by jury and trial by the court on the issue of incompetence; neither

side’s counsel opposed a finding of incompetence; and the trial court did not on its own motion

find cause to determine that a trial was necessary to establish incompetence.                 See id.

art. 46B.005(c) (providing that no trial is required if neither party’s counsel requests trial, neither

party’s counsel opposes incompetency finding, and court does not on its own motion determine

trial necessary to determine incompetency). We lack jurisdiction to review the trial court’s

January 23, 2018 order because “[n]either the state nor the defendant is entitled to make an



       1 London has been charged in Milam County with attempted aggravated kidnapping and
unlawful use of a criminal instrument. London indicates in his notice of appeal that he has been
committed to the North Texas State Hospital in Vernon, which is in Wilbarger County.
                                                  2
interlocutory appeal relating to a determination or ruling under Article 46B.005.”         Id.

art. 46B.011.

                For these reasons, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Jurisdiction

Filed: March 20, 2020




                                               3